Citation Nr: 0945237	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for an eye disability.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a nervous disorder, 
to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO in Des Moines, Iowa, which determined that new and 
material evidence had not been received to reopen the 
Veteran's claims of entitlement to service connection for 
schizophrenia (claimed as a nervous condition) and a back 
disability, and denied service connection for optic nerve 
situs (claimed as an eye condition).  Thereafter, in a 
November 2005 rating decision, the RO continued the denial of 
service connection for optic nerve situs and denied service 
connection for myopia.  In September 2007, the RO issued a 
supplemental statement of the case (SSOC) reopening the issue 
of service connection for a low back disability and denying 
the claim on the merits.

Notwithstanding the RO's decision to reopen the back 
disability claim, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The Veteran testified at a December 2007 hearing at the RO 
before a Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.  In 
May 2009, the Veteran withdrew his earlier request for a 
videoconference hearing before the Board; as such, the Board 
may proceed with appellate review.




FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that an eye disability, to include optic nerve situs, had its 
onset in service, manifested within one year of service 
separation, or is otherwise related to active military 
service.  

2. An unappealed January 1977 RO rating decision denied the 
Veteran's claim of service connection for back problems.  

3. Additional evidence received since the January 1977 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for a back disability.  

4. The preponderance of the evidence is against a finding 
that the Veteran's back disability had its onset in service, 
that arthritis manifested within one year of service 
separation, or that his back disability is otherwise related 
to his active military service to include a single instance 
of reported low back pain.  

5. An unappealed August 1972 RO rating decision denied the 
Veteran's claim of service connection for a nervous 
condition, to include schizophrenia.  

6. Evidence received since the August 1972 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether the Veteran's schizophrenia was incurred in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1. An eye condition was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2. The January 1977 RO rating decision denying a claim of 
service connection for back problems is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3. New and material evidence to reopen the claim of service 
connection for a back disability has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4. The Veteran's back disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  The August 1972 RO rating decision denying a claim of 
entitlement to service connection for a nervous condition, to 
include schizophrenia, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

6.  New and material evidence has not been received for the 
claim of entitlement to service connection for a nervous 
condition, to include schizophrenia; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in May 2004, June 2004 and 
September 2004 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2004 and September 2004 letters informed the 
Veteran of the requirements of reopening a previously denied 
claim through new and material evidence and informed him of 
the basis of the prior denial of his back disability and 
nervous disorder claims.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's 
claims were readjudicated in a September 2008 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  An attempt was made to obtain his Social Security 
Administration (SSA) records, but the response from SSA 
indicated that no records were available.  Thereafter, a 
formal finding of unavailability was made by the RO, and the 
Veteran was notified accordingly in the September 2007 SOC 
and SSOC.  Additionally, the Veteran testified at the 
December 2007 DRO hearing that he received treatment for his 
eyes at Oakland Hospital in Germany and General Hospital in 
Frankfurt, Germany during service.  He also indicated having 
received psychiatric treatment from J.S, as well as other 
treatment from Dr. V. and Dr. B.  In an attempt to obtain 
records of such treatment, the RO sent letters to the Veteran 
requesting more information.  The Veteran did not respond 
with adequate information to enable a records request.  
Although VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  In 
October 2008, he informed VA that he had no additional 
evidence to submit and requested that VA proceed with 
processing his appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in August 2007 to 
obtain an opinion as to whether his claimed eye condition can 
be directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination, and provided a 
summary of the relevant findings therein.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings.  Further examination or opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.  The Board, therefore, 
concludes that the August 2007 examination report is adequate 
upon which to base a decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

In petitions to reopen, the duty to assist does not include 
an obligation to provide an examination or medical opinion.  
See 38 C.F.R. § 3.159(c).  The Board concludes that failure 
to provide an examination or opinion for the Veteran's 
nervous disorder claim is not error.  In this instance, 
however, it is noted, that a VA examination was nonetheless 
provided for his back disability claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has an eye disability as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, an organic disease of the nervous system 
or psychoses, when it is manifested to a compensable degree 
within one year of separation from service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After a thorough review of the claims file, the Board is 
unable to find any evidence indicating that an eye disease or 
injury was incurred in service.  The Veteran's service 
treatment records are negative for any complaints, treatment 
or a diagnosis of any eye problems.  Pre-induction 
examination in September 1959 revealed visual acuity in both 
eyes to be 20/50 without correction, correctable to 20/20.  
It was noted that the Veteran had myopia.  At a February 1962 
separation examination, the Veteran's visual acuity without 
correction was 20/30 in the right eye and 20/60 in the left 
eye, correctable to 20/25 in both eyes.  To the extent these 
examinations suggest minimally diminished visual acuity in 
the left eye upon separation, the Board notes that refractive 
error of the eye, which by definition includes astigmatism, 
myopia, hyperopia, and presbyopia, is not considered a 
disease or injury for VA purposes.  38 C.F.R. §§ 3.303(c), 
4.9; VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, 4.B.10.d.  In this regard, the Board finds that 
there is no evidence of an injury or disease in service.  
Furthermore, it is noted that post-service records contain no 
evidence of any eye problems within one year of discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  As such, the Board finds that an eye disability did 
not have its onset in service or within the first year 
following service separation.  

A July 2004 medical statement from the Wolfe Eye Clinic 
reports that the Veteran has congenital situs inversus of the 
optic nerves, a condition that causes reduced vision, along 
with myopic chorio retinal deterioration caused by a high 
refractive error.  The Veteran's best visual acuity is noted 
as 20/40 in the right eye and 20/30 in the left eye.  At the 
August 2007 VA eye examination, the Veteran had uncorrected 
visual acuity of 20/100 in the right eye, correctable to 
20/30, and uncorrected visual acuity of 20/100 in the left 
eye, correctable to 20/30.  The Veteran was found to have 
cataracts, congenital situs inversus of the optic nerves, and 
chorioretinal atrophy secondary to his high degree of myopia.  
The examiner explained that these conditions were congenital 
and not related to any traumatic injury.  It was also noted 
that the cataracts were age related and not related to the 
Veteran's military service.  Notwithstanding the fact that 
all of the Veteran's current eye disorders are shown to be 
either congenital or age related, the Board notes that there 
is also no evidence of record indicating any of these eye 
conditions were incurred in service, nor is there medical 
evidence otherwise linking them to anything of service 
origin.  Indeed, the earliest evidence of any eye problems is 
several decades after the Veteran's period of service had 
ended.  This period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the 
Board concludes that service connection for an eye disability 
is not warranted.  

As such, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for an eye disability.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

III. Applications to Reopen

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

a. Back disability

The Veteran contends that he has a back disability as a 
result of service.  The original claim of entitlement to 
service connection for back problems was denied in a January 
1977 RO rating decision, and the Veteran did not appeal.  The 
January 1977 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200 (2009).  

The Veteran's claim of service connection for back problems 
was previously denied because there was no evidence of a 
chronic back condition.  In order for the claim to be 
reopened, the Veteran must submit evidence showing that he 
has a current back disability.  

Since the January 1977 rating decision, the RO has received 
private treatment records from Dr. D.M. Blong, Lucas County 
Hospital and Iowa Lutheran Hospital, VA treatment records 
dated from 1974 to 2008, and a VA examination report dated in 
August 2007.  This evidence shows that the Veteran received 
VA treatment in the 1980s for chronic degenerative disc 
disease of the lumbosacral spine and received chiropractic 
care from Dr. Blong for low back pain more recently from 2002 
to 2004.  In this regard, the Board finds that the 
aforementioned evidence is neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim.  It is also noted that such evidence, if 
credible, relates to an unestablished fact necessary to 
substantiate the claim, specifically, the presence of a 
current disability.  In this regard, evidence is weighed and 
credibility assessed after a claim is reopened.  See Justus 
v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and the Board will 
proceed to review the claim in light of all the evidence, new 
and old.  38 C.F.R. § 3.156.

A review of the Veteran's service treatment records reveals 
that the Veteran was seen in December 1961 with a complaint 
of low back pain for one day.  An examination was negative.  
There were no subsequent complaints of low back pain during 
service.  At his February 1962 separation examination, there 
were no complaints of back pain, and findings on clinical 
evaluation of the spine were normal.  Based on the evidence 
in the service treatment records, the Board acknowledges that 
the Veteran did experience low back pain on one occasion.  
However, given the negative findings on examination and the 
absence of any additional complaints thereafter, the Board 
concludes that the evidence fails to show the incurrence of a 
chronic back injury in service.  

There is no evidence of arthritis within one year of service 
discharge in the Veteran's post-service medical records.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
A July 1974 treatment record notes that there was no 
limitation of motion of the back on physical examination.  In 
July 1983, the Veteran complained of a little low back pain 
for the last 10 years.  In January 1984, the Veteran reported 
injuring his low back from a fall six months ago and 
experiencing pain every day.  Following a physical 
examination and X-rays, which revealed mild degenerative 
changes, otherwise grossly within normal limits, the 
impression was chronic degenerative disc disease of the 
lumbosacral spine with possible radiculopathy on the right 
side.  In March 1984, it was noted that the Veteran had only 
tenderness in the right iliolumbar area and that the mid-line 
was nontender.  In August 1984, the Veteran continued to 
complain of backache and right-sided low back pain.  
Treatment notes dated from April 2002 to June 2004 from Dr. 
Blong reflect chiropractic treatment for low back pain.  

The Veteran was afforded a VA examination in August 2007.  
The examiner provided a summary of the Veteran's relevant 
medical history and noted his one-day complaint of low back 
pain in service.  A physical examination was conducted.  X-
rays of the thoracic spine revealed degenerative disease of 
the lower mid and lower thoracic spine, osteopenia, and old 
compression fractures in the mid and lower thoracic spine.  
X-rays of the lumbosacral spine demonstrated osteophytosis.  
Afterward, the Veteran was diagnosed with degenerative disc 
disease of the thoracic and lumbar spine with multiple 
compression fractures of the thoracic spine, residuals of 
radicular symptoms, pain and decreased range of motion.  The 
examiner gave the opinion that these conditions were not 
likely secondary to an accident, injury or illness while on 
active duty.  He noted that the service treatment records 
clearly demonstrated one isolated incident of lumbosacral 
spine symptoms that totally resolved with conservative 
treatment, and that additional back symptomatology appeared 
to have developed more than 10 years after service discharge 
during a period of admitted hard physical labor as a farmer.  

In view of the diagnosis of degenerative disc disease of the 
thoracic and lumbar spine, as well as medical records showing 
treatment for low back pain, the Board concludes that the 
Veteran does indeed have a current back disability.  

Nevertheless, taking into account all of the relevant 
evidence of record, the Board finds that there is no 
competent evidence demonstrating a nexus between the 
Veteran's current back disability and service.  
Significantly, the August 2007 VA examination report gives 
the opinion that it is not likely that the Veteran's current 
back disability is related to the one isolated instance of a 
documented inservice complaint of low back pain.  The Board 
notes that the earliest documented evidence of post-service 
medical treatment in this case is following a 1983 back 
injury, and is more than two decades after the Veteran's 
period of service had ended.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board has considered the Veteran's self-reported 
continuity of symptomatology of back pain dating back to his 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Board must also consider the fact that the 
Veteran is recalling events that occurred decades ago.  For 
this reason, the VA examiner opined that it was not likely 
that the Veteran's current disability was caused by, or the 
result of service.  This opinion is the only competent 
medical evidence of record addressing whether his current 
back disability is related to his single complaint of low 
back pain in service.  Therefore, while the Veteran's 
statements are within his competence to make, and are of some 
probative value, the Board ultimately places more probative 
weight on the opinion of the competent medical professional, 
as his findings are consistent with and supported by the 
medical evidence of record.  

The Board is mindful of the Veteran's statements regarding 
the etiology of his current back disability.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he was 
treated for low back pain in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the etiology of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  Therefore, he cannot provide 
a competent opinion regarding the cause of his current 
disability.

In light of the foregoing, the Board concludes that service 
connection for a back disability is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



b. Nervous disorder

The Veteran also contends that he has a nervous condition, to 
include schizophrenia, as a result of service.  The original 
claim of service connection for a nervous condition was 
denied in an August 1972 RO rating decision, and the Veteran 
did not appeal.  The August 1972 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200 
(2009).  

The Veteran's claim of service connection for a nervous 
condition was previously denied because there was no evidence 
of treatment for a nervous condition during service, and such 
a condition was not recorded at his service separation 
examination.  In order for the claim to be reopened, the 
Veteran must submit evidence showing that a nervous 
condition, to include schizophrenia, was incurred or 
aggravated by his military service and that such a condition 
still exists.  

Since the August 1972 rating decision, the RO has received 
numerous medical records demonstrating psychiatric treatment 
for schizophrenia.  Among other things, this evidence 
includes private treatment records from the Iowa Mental 
Health Institute, Lucas County Hospital and Iowa Lutheran 
Hospital, and VA treatment records dated from 1974 to 2008.  
While this evidence is new, the Board finds that it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, this evidence does not 
indicate that the Veteran's schizophrenia had its onset in 
service or within a year of service separation, nor does it 
otherwise link the disorder to service.  Indeed, there is no 
mention of, or inference to, service in these records.  As 
the newly submitted medical records fail to raise a 
reasonable possibility of substantiating the Veteran's claim, 
they do not qualify as new and material evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of service 
connection for a nervous condition, to include schizophrenia.  
The application to reopen must therefore be denied.  See 38 
C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for an eye disability is 
denied.

New and material evidence to reopen the claim of service 
connection for a back disability has been received; to that 
extent only, the appeal is granted.

Entitlement to service connection for a back disability is 
denied.

The application to reopen a claim of entitlement to service 
connection for a nervous disorder, to include schizophrenia, 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


